          Case 1:18-cv-08651-ER Document 35 Filed 06/21/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   June 21, 2019

MARYEM HADDOUMI and ANDREA VUGEC, on
behalf of themselves and others similarly situated,

                             Plaintiff,

                - against-

AMBIANCE WINE LLC, d/b/a VELLA WINE
BAR, EV GENIA HULDISCH, and VLADISLAV                                    ORDER
("BILLY") KARASIK,
                                                                    18 Civ. 8651 (ER)
                              Defendants.


AMBIANCE WINE LLC, d/b/a VELLA WINE
BAR, EVGENIA HULDISCH, and VLADISLAV
("BILLY") KARASIK,

                              Counter Claimants,

                  against-

MARYEM HADDOUMI and ANDREA VUGEC, on
behalf of themselves and others similarly situated,

                              Counter Defendants.



Ramos, D.J.:

       Maryem Haddoumi and Andrea Vugec (collectively, "Plaintiffs"), on behalf of

themselves and others similarly situated, brought this action against his former employer

Ambiance Wine LLC, d/b/a Vella Wine Bar ("Vella") ("Defendants"), for unpaid minimum

wages, unpaid overtime wages, unpaid tips, unpaid wages for Defendants' violation of "spread of

hours" regulations, and failure to provide wage notices under the Fair Labor Standards Act

("FLSA"), the New Yark Labor Law ("NYLL"), and the New Yark Codes Rules and
          Case 1:18-cv-08651-ER Document 35 Filed 06/21/19 Page 2 of 4




Regulations. Docs. 1 and 34. Defendants answered Plaintiffs' complaint on December 14, 2018.

Doc. 19. On June 17, 2019, the parties submitted a proposed settlement agreement for the

Court's approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.

2015). Doc. 34.

       In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. See Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199,200 (2d Cir. 2015). The parties therefore must satisfy the Court that

their agreement is "fair and reasonable." Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015

WL 8773460, at *1 (S.D.N.Y. Dec. 14, 2015). "In determining whether the proposed settlement

is fair and reasonable, a court should consider the totality of circumstances, including but not

limited to the following factors: (1) the plaintiffs range of possible recovery; (2) the extent to

which 'the settlement will enable the parties to avoid anticipated burdens and expenses in

establishing their respective claims and defenses'; (3) the seriousness of the litigation risks faced

by the parties; (4) whether 'the settlement agreement is the product of arm's-length bargaining

between experienced counsel'; and (5) the possibility of fraud or collusion." Id. (quoting

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)).

       In Lopez v. Nights ofCabiria, LLC, 96 F. Supp. 3d 170 (S.D.N.Y. 2015), cited with

approval in Cheeks, 796 F.3d at 205-06, the court rejected a proposed FLSA settlement because

the paiiies did not provide the basis for the recovery figure or documentation supporting the

attorneys' fees, and the settlement included impermissible confidentiality provisions and

overbroad releases. Id. at 176-182. The proposed Agreement here is deficient for the same

reasons as in Nights of Cabiria.




                                                  2
           Case 1:18-cv-08651-ER Document 35 Filed 06/21/19 Page 3 of 4




       First, the parties have specified the division of the total settlement amount of $45,000

(including $15,000 for attorneys' fees) with Haddoumi receiving $15,200 and Vugec receiving

$10,300. Doc. 34. However, "[t]he parties have not 'provide[d] the Court with each party's

estimate of the number of hours worked or the applicable wage"' of each Plaintiff. Nights of

Cabiria, 96 F. Supp. 3d at 176 (second alteration in original) (quoting Mamani v. Licetti, No. 13

Civ. 7002 (KMW) (JCF), 2014 WL 2971050, at *2 (S.D.N.Y. July 2, 2014)). The Court thus has

no sense of how the parties arrived at the settlement figures. Id. at 176-77. "In the absence of

such information, the Court cannot discharge its duty to ensure that the proposed settlement is

fair and reasonable. It may be that the proposed settlement would merit approval in light of a

more complete record. As it stands, however, the current submission is inadequate." Id. at 177.

       Furthermore, "the language of the proposed releases is far too sweeping to be 'fair and

reasonable,"' because "[t]hey purport to waive practically any possible claim against the

defendants, including unknown claims and claims that have no relationship whatsoever to wage-

and-hour issues." Id. By way of example, the Agreement requires the Plaintiffs to "hereby

release and forever discharge, and covenant not to sue" the Defendants under a battery of labor

laws and "any and all claims or causes of action that were or could have been asserted in the

Action." Agreement ,I 3, Doc. 34. Defendants release Plaintiffs from "all or any manner of

actions ... that arose prior to the signing of this Agreement.. .and any and all claims or causes of

action that were or could have been asserted in the Action." Id. The Court will not approve an

overbroad release that purports to "erase all liability whatsoever"; a proper release in a FLSA




                                                  3
             Case 1:18-cv-08651-ER Document 35 Filed 06/21/19 Page 4 of 4




case can only "waive[] claims relating to the existing suit." 1 Nights of Cabiria, 96 F. Supp. 3d at

181.

         Accordingly, the Court will not approve the settlement unless the parties correct the

deficiencies identified above. The parties may proceed in one of the following ways:

      1. Submit a revised agreement to the Court on or before July 23, 2019. The submission
         shall provide the basis for the recovery figures as described in this Order.

      2. File a joint letter on or before July 23, 2019, that indicates the parties' intention to
         abandon settlement and continue to trial, at which point the Court will reopen the case
         and set down a date for a pre-trial conference.

      3. Stipulate to dismissal of the case without prejudice, which the Court need not approve
         under current Second Circuit case law. See Cheeks, 796 F.3d at 201 n.2.

SO ORDERED.

    Dated:       June 21, 2019
                 New York, New York                             Edgardo Ramos, U.S.D.J.




1
 A proper release cannot "extend[] beyond the claims at issue in this action." Martinez v. Gulluoglu
LLC, No. 15 Civ. 2727 (PAE), 2016 WL 206474, at *2 (S.D.N.Y. Jan. 15, 2016) (emphasis added).


                                                   4
